Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document      Page 1 of 25




  IT IS ORDERED as set forth below:



  Date: April 15, 2019                   ___________________________

                                                   W. Homer Drake
                                             U.S. Bankruptcy Court Judge
  _______________________________________________________________



                UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF GEORGIA
                        NEWNAN DIVISION

IN THE MATTER OF:              :            CASE NUMBER
                               :
BRYAN SCOTT OWENS,             :            17-12628-WHD
_______________________________:
                               :
GEORGIA LOTTERY CORP.,         :            ADVERSARY PROCEEDING
     Plaintiff                 :            NO. 18-1008-WHD
                               :
     v.                        :
                               :
BRYAN SCOTT OWENS,             :            IN PROCEEDINGS UNDER
     Defendant,                :            CHAPTER 7 OF THE
                               :            BANKRUPTCY CODE

                                    ORDER

      Before the Court are the Motions for Summary Judgment, filed by

the Georgia Lottery Corporation (hereinafter the “Plaintiff” or “GLC”)
Case 18-01008-whd       Doc 19     Filed 04/15/19 Entered 04/15/19 14:23:48           Desc Main
                                  Document      Page 2 of 25




and Bryan Scott Owens (hereinafter the “Debtor” or “Defendant”), in the

above-styled adversary proceeding. These cross motions for summary

judgement arise in connection with the complaint filed by the GLC,

seeking a determination of the dischargeability of its claim pursuant to 11

U.S.C. § 523(a)(4).1              This is a core proceeding, see 28 U.S.C.

157(b)(2)(A), (I), and (O), over which this Court has subject matter

jurisdiction, see 28 U.S.C. § 157(a), 1334.

I. Summary Judgment Standard

       Rule 56 of the Federal Rules of Civil Procedure provides that “[a]

court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Fed. R. Bankr. P.



1
 All further references herein to statutory sections are references to the Bankruptcy Code unless
otherwise indicated.
                                                  2
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document      Page 3 of 25




7056. “The moving party bears the initial burden to show…, by reference

to materials on file, that there are no genuine issues of material fact….”

Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). A fact

is material if its truth or falsity will affect the outcome of the case.

Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986). If the burden is

met by the movant, it then shifts to the non-movant “to demonstrate that

there is indeed a material issue of fact that precludes summary judgment.”

Id. A court must view all of the evidence in the light most favorable to

the non-movant. Kidd v. Student Loan Xpress, Inc. (In re Kidd), 2012 WL

1820816, *2 (Bankr. N.D. Ga. Apr. 2, 2012) (Diehl, J.).

      A factual dispute must also be “genuine.” A dispute is genuine “if

the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id. This requires consideration of the evidentiary

standard that would be applied at trial. Id. Here, the burden is on the
                                        3
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document      Page 4 of 25




Plaintiff seeking the exception to discharge to prove non-dischargeability

by a preponderance of the evidence. Grogan v. Garner, 498 U.S. 279,

287-88 (1991). Exceptions to discharge are to be narrowly and strictly

construed. White v. White (In re White), 550 B.R. 615, 620 (Bankr. N.D.

Ga. 2016) (citing Grogan, 498 U.S. 279, 287-88 (1991)).

      Additionally, a party seeking summary judgment must submit a

statement of the uncontested facts to which the movant contends there is

no genuine issue to be tried. BLR 7056-1(a)(1). The respondent is

required to respond to each of the movant’s statements of material fact.

BLR 7056-1(a)(2).       Facts not specifically controverted are deemed

admitted. Id. However, the Court will not consider statements of issues

or conclusions of law. First Nat’l Bank of Griffin v. Wyatt-Frizzell (In re

Frizzell), 2006 WL 6589889, at *2 (Bankr. N.D. Ga. Aug. 8, 2006)

(Drake, J.).
                                        4
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document      Page 5 of 25




II. Findings of Fact and Procedural History

      Big O 10-10 d/b/a Big “O” Lotto (hereinafter “Big O”) is a truck

stop and convenience store. The Defendant, on behalf of Big O, submitted

a Retailer Application to the GLC for the purpose of Big O becoming a

Georgia lottery retailer. (Pl.’s Compl., Ex. A, Doc. 1). The application

lists the Defendant as the owner of Big O, and states that Big O is a sole

proprietorship. (Id.).

      This adversary proceeding arises from the Retailer Contract

(hereinafter the “Agreement”), entered into on January 26, 1995, between

the Defendant, signing as the owner and sole proprietor of Big O, and the

Plaintiff, wherein the Defendant agreed to sell lottery tickets, and deposit

the proceeds of the sales into a dedicated bank account, by which the

Plaintiff could collect the funds. (Pl.’s Compl. Ex. C, Doc. 1). The terms

of the Agreement, inter alia, are as follows: the Agreement would remain
                                        5
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document      Page 6 of 25




in effect for one (1) year, unless cancelled, suspended, renewed or

terminated; the Agreement was to renew automatically unless either party

delivered a written notice of termination to the other party within thirty

(30) days prior to the expiration of the term; the Defendant was required

to provide twenty (20) days’ notice of any change of ownership of the

business, and thirty (30) days’ notice of termination or cancellation of the

Agreement; and the Agreement was not assignable. (Id.). Addressing

fiduciary duties, the Agreement provides that the “[Defendant]

acknowledges and agrees that it has a fiduciary duty to preserve and

account for Lottery proceeds collected by it and that it shall be liable for

such proceeds,” and “that such proceeds shall constitute a trust fund in

favor of [GLC] until paid to [GLC].” (Id.).

      On that same day, January 26, 1995, the parties entered into an

addendum to the Agreement. (Pl.’s Mot. Summ. J., Ex. A, Doc. 9-4).
                                        6
Case 18-01008-whd       Doc 19     Filed 04/15/19 Entered 04/15/19 14:23:48           Desc Main
                                  Document      Page 7 of 25




Two additional addendums to the Agreement were subsequently entered

into, one on November 2, 1995, and the other on March 6, 1996. (Pl.’s

Mot. Summ. J., Ex. B & C, Doc. 9-4). These addendums, signed by the

Defendant as the owner of Big O, added specific online lottery games to

the Agreement, but did not supplant its terms. (Id.).

       Sometime in 1996,2 the Defendant stopped working in the

convenience store portion of Big O, which is where the lottery tickets

were sold, and, instead, focused solely on the trucking aspect of Big O.

(Def.’s Mem. of Law in Support of Mot. Summ. J., Doc. 11-2). It appears

that the Defendant left Janet Feltrinelli (hereinafter “Feltrinelli”) in charge

of the convenience store aspect of Big O. The fact that Feltrinelli was not



2
  The Defendant fails to provide a specific time or date as to when his decision to remove himself
from Big O’s lottery operations occurred. The Plaintiff asserts that it was wholly unaware of this
change until after it had conducted the investigation into the missing funds. Therefore, the Court
assumes, based upon the Defendant’s signing of the addendum on March 6, 1996, that his
decision to remove himself from the lottery aspect of Big O occurred sometime after that date.
                                                 7
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document      Page 8 of 25




subject to the fiduciary duties imposed by the Agreement is not disputed.

      Approximately two years later, on February 2, 1998, Feltrinelli

submitted a Retailer Application on behalf of Big O, (Def.’s Mot. for

Summ. J., Ex. B, Doc. 11-3), and signed a Retailer Contract with the

Plaintiff that same day. (Id. at Ex. C). In these documents, Feltrinelli

indicated that she was the “owner” of Big O. (Id.). On August 1, 1998,

Feltrinelli, again indicating that she was the owner of Big O, terminated

the February 2, 1998, contract, stating that the account numbers associated

with this contract had not been used. (Id. at Ex. D). These terminated

account numbers are not the same account numbers associated with the

Defendant’s Agreement. Further, the Defendant did not provide the GLC

with any notice regarding a change of ownership of Big O or termination

of the Agreement. As a result, Feltrinelli’s activity had no effect on the

accounts associated with the Agreement, and these accounts, as well as
                                        8
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document      Page 9 of 25




the Agreement, remained in effect.

      Later in 1999, for the accounting weeks ending on August 28th,

September 4th, and September 11th, the computer terminal at Big O

indicated that lottery tickets had been activated and sold, and, as a result,

lottery proceeds were owed to the Plaintiff. (Pl.’s St. of Uncontested

Facts, Doc. 9-1). The Plaintiff attempted to collect these funds, but was

unable to do so because of insufficient funds in the account. (Id.). The

funds owed to the Plaintiff were not deposited into the account as required

by the Agreement. Upon an investigation conducted by the Plaintiff, it

was discovered that the specific bank account associated with the

Agreement, and from which the GLC had previously withdrawn funds,

was set up in Feltrinelli’s name, not the Defendant’s, and had been since

1993. (Def.’s Mot. Summ. J., Ex. G., Doc. 11-3).

      On December 2, 1999, the Plaintiff filed a complaint against the
                                        9
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 10 of 25




Defendant in the Superior Court of Haralson County, and the Defendant

filed his answer on January 3, 2000. (Pl.’s Mot. Summ. J., Ex. E & F,

Doc. 9-4). On September 13, 2001, the Superior Court, addressing the

Plaintiff’s Motion for Summary Judgment and the Defendant’s failure to

respond thereto, entered an order granting judgment against the Defendant

for $62,028.95, which includes the principal amount of $56,285.41,

$5.653.54 in attorneys’ fees, and $85.00 in court costs. (Pl.’s Compl. Ex.

D, Doc. 1). This judgment found the Defendant liable, under O.C.G.A. §

50-27-21, et seq., for failing to preserve funds held in trust for the GLC.

        On December 11, 2017, the Defendant filed for relief under Chapter

7 of Title 11 of the United States Code (hereinafter the “Bankruptcy

Code”), and scheduled the Plaintiff as a secured creditor with an avoidable

lien.    On March 9, 2018, the Plaintiff filed the instant adversary

proceeding seeking a determination as to the dischargeability of its claim,
                                        10
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 11 of 25




and, on August 28, 2018, filed its Motion for Summary Judgment. The

Defendant, along with his response to the Plaintiff’s Motion, filed his

Motion for Summary Judgment on August 29, 2018. Both parties filed

subsequent briefs and responses to the opposing motions; the final

relevant filing occurred on October 5, 2018, by way of the Plaintiff’s

Reply in Support of its Motion for Summary Judgment.

III. Discussion

      The Plaintiff asserts that, pursuant to § 523(a)(4), it is entitled to

summary judgment because the Defendant, as the owner and sole

proprietor of Big O, had a duty to preserve, account for, and deliver the

lottery proceeds to the Plaintiff, and that his failure to do so constitutes

defalcation. The Defendant, on the other hand, asserts that he is entitled

to summary judgment because he lacked the requisite mental state for

defalcation.
                                        11
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 12 of 25




      A. Section 523(a)(4)’s Exception to Discharge

      Section 523(a)(4) excepts from discharge any debt “for fraud or

defalcation while acting in a fiduciary capacity, embezzlement, or

larceny.”   11 U.S.C. § 523(a)(4).           To establish that a debt is non-

dischargeable due to defalcation, a party must demonstrate that (1) the

debtor held a position as a fiduciary; (2) the claim arose while acting in a

fiduciary capacity; and (3) the conduct rose to the level of a defalcation.

Caitlin Energy, Inc. v. Rachel (In re Rachel), 527 B.R. 529, 540 (Bankr.

N.D. Ga. 2015).

      The first and second requirements are not at issue in this case. The

Bankruptcy Court for the Northern District of Georgia has consistently

held that the Georgia Lottery Statute (hereinafter the “lottery statute”) and

the Agreement create an express or technical trust, as required for the

application of § 523(a)(4), and, therefore, impose a fiduciary duty on an
                                        12
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 13 of 25




officer of a Georgia Lottery Retailer to not only account for proceeds of

lottery sales and preserve them for collection by the GLC, but also to

exercise control and supervision over its employees selling tickets and be

fully responsible and liable for their conduct as it relates to the sale of

lottery tickets. O.C.G.A. § 50-27-21(a); Ga. Lottery Corp. v. Daniel (In

re Daniel), 225 B.R. 249, 250-52 (Bankr. N.D. Ga. 1998); Ga. Lottery

Corp. v. Farhan (In re Farhan), 2004 Bankr. LEXIS 2267, at *5 (Bankr.

N.D. Ga. Sep. 30, 2004); Ga. Lottery Corp. v. Ingram (In re Ingram),

2008 Bankr. LEXIS 1036, at *9-10 (Bankr. N.D. Ga. Feb. 29, 2008); Ga.

Lottery Corp. v. Thao Huynh, 549 B.R. 421 (N.D. Ga. 2016); Ga. Lottery

Corp. v. Tamri (In re Tamri), 2017 Bankr. LEXIS 3269, at *7-8 (Bankr.

N.D. Ga. Sep. 26, 2017). Here, there is no question that the Agreement,

signed by the Defendant as the owner and sole proprietor of Big O,

imposed upon him a fiduciary duty that was owed to the GLC. The
                                        13
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 14 of 25




Defendant does not dispute this fact. (Def.’s Mem. in Support of Mot.

Summ. J., Doc. 11-2). Further, the alleged defalcation occurred while the

Agreement was in effect, and, thus, while the Defendant owed a fiduciary

duty to the Plaintiff.

      Instead, the issue in this case is the third requirement. Specifically,

whether the required mens rea is present to support a finding of

defalcation under § 523(a)(4).

      After Bullock, it is clear that a finding of "defalcation” under §

523(a)(4) does not support an exception to discharge on a "no fault" or

strict liability basis. Heers v. Parsons (In re Heers), 529 B.R. 734, 741

(9th Circuit BAP 2015) (citing Bullock v. BankChampaign, 569 US 267

(2013)). Mere negligence is also insufficient to show defalcation. Estate

of Cora v. Jahrling (In re Jahrling), 816 F.3d 921, 926 (7th Cir. 2016).

Rather, Bullock dictates that defalcation can be established by showing
                                        14
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 15 of 25




that either the Defendant intentionally acted wrongfully or that he acted

with criminal recklessness. In re Rachel, 527 B.R. 529, 543 (Bankr. N.D.

Ga. 2015) (discussing Bullock, 569 U.S. 267 (2013)). Here, there is no

evidence to suggest, or assertions made, that the Defendant’s failure to

deposit the funds was intentional. Therefore, the Plaintiff must show that

the Defendant acted with criminal recklessness.

      Criminal recklessness is established by showing that the debtor

either consciously disregarded or was willfully blind to a substantial and

unjustifiable risk that his actions would breach a fiduciary duty. In re

Rachel, 527 B.R. at 543. The substantial and unjustifiable risk the debtor

must consciously disregard is the risk that his conduct might violate a

fiduciary duty, rather than that of a resultant injury, loss, or harm to the

beneficiary. Cincinnati Ins. Co. v. Chidester (In re Chidester), 524 B.R.

656, 661 (Bankr. W.D. Va. 2015).              “The debtor must have been
                                        15
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 16 of 25




subjectively aware [that] he had a fiduciary duty and [that] his actions

risked breaching such a duty, or that he was willfully blind[,] meaning he

was subjectively aware of the probable existence of a fact[,] but did not

make any effort to determine if the fact exists.” In re Rachel, 527 B.R. at

543. The Plaintiff may also show that the risks were so obvious that the

Defendant must have recognized them, yet still went forward, acting in

such a way that his conduct constituted a gross deviation from the

standards of conduct expected in his fiduciary role. Ga. Lottery Corp. v.

Thao Huynh (In re Thao Huynh), 549 B.R. 421, 426 (Bankr. N.D. Ga.

2016).

      The Defendant’s choice to remove himself from Big O’s lottery

operations, and, consequently, the resulting three (3) year absence, is the

factual basis upon which both parties rely in support of their arguments.

The Plaintiff submits that this removal and absence created a substantial
                                        16
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 17 of 25




and unjustifiable risk of breaching a fiduciary duty, of which the

Defendant was subjectively aware or willfully blind to. Further, the

Plaintiff contends that such action rises to a level of reckless behavior that

justifies finding defalcation.

      The Defendant, on the other hand, asserts that his absence from the

business renders him incapable of having the requisite mental intent

necessary for finding defalcation under § 523(a)(4). Specifically, he

maintains that he was so far removed from Big O’s lottery operations that

there was no subjective awareness of any risk of a breach of his fiduciary

duty; that he had no real knowledge of the business during the three years;

and, specifically, no knowledge of any facts surrounding the alleged

defalcation. Additionally, he maintains that Bullock requires that he

understood and remembered the terms of the Agreement (i.e. automatic

renewal, notice requirements regarding change of ownership and
                                        17
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 18 of 25




termination, etc.), and that he understood that Feltrinelli’s applications to

the GLC were not sufficient to terminate or supersede the Agreement.

Further, the Defendant contends that, due to Feltrinelli’s actions, he did

not believe he had a fiduciary duty, and, thus, was incapable of having the

requisite mental state.

      Despite the Defendant’s contention to the contrary, the Court finds

that Ga. Lottery Corp. v. Thao Huynh provides guidance as to the matter

before this Court. 549 B.R. 421 (Bankr. N.D. Ga. 2016). In Huynh, the

debtor, a lottery retailer, removed herself from her business for a period

of one month because of her pregnancy. During that time, she left the

business in the hands of her employee, an individual the debtor failed to

investigate (via a background check, etc.) prior to his hiring.

Subsequently, during the debtor’s absence, the employee stole lottery

tickets and failed to deposit lottery sale proceeds. The court found that
                                        18
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 19 of 25




the debtor’s absence from the business, her turnover of the business to an

inadequately vetted employee, and her failure to alert police or attempt to

recover the proceeds constituted defalcation. The court specifically noted

that the debtor left control of the business in the hands of an individual

that did not owe any duty to the GLC, and, therefore, had no duty to ensure

that the lottery proceeds were properly accounted for, and set aside for

collection by the GLC.

      The Defendant maintains that this case differs significantly from

Huynh because Feltrinelli, unlike the employee, had a long history of

involvement with the lottery aspect of Big O, and because the Defendant

was absent for approximately three years, which is far longer than the

debtor in Huynh.

      The Court does not agree.              Regardless of the extent of her

involvement in Big O, Feltrinelli, like the employee in Huynh, owed no
                                        19
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 20 of 25




duty to the GLC, and was allowed to control the lottery proceeds of Big

O. The Defendant, given these facts, made the conscious decision to

remove himself from the lottery aspect of Big O, and place Feltrinelli in

control of the lottery sales and proceeds.           Further, the Defendant’s

contention that his much longer absence, compared to that of the debtor

in Huynh, makes him less culpable, is illogical. In Huynh, the debtor was

only absent one month; in this case, the Defendant was absent for

approximately three years. Additionally, the debtor in Huynh made a

minimal effort to ensure her duties were satisfied. She monitored her store

and employee through video surveillance, which is how she discovered

the employee’s theft. Here, contrary to the Huynh debtor, the Defendant

not only removed himself for a period of three years, but also there is no

evidence that the Defendant made any attempt to supervise Feltrinelli, to

provide oversight, or to establish a mechanism through which to ensure,
                                        20
Case 18-01008-whd        Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48            Desc Main
                                  Document     Page 21 of 25




or at least attempt to ensure, that his duties were satisfied.

       The Court finds little merit in the Defendant’s arguments that

Bullock requires that he actually be aware of the specific terms of the

contract, or that his belief that the Agreement was terminated or

superseded by Feltrinelli’s actions prevents a finding of the subjective

awareness that satisfies Bullock. The Agreement expressly sets forth the

manner through which termination or cancellation may occur. At no time

did the Defendant take any such action. The Agreement also requires that

the Defendant provide notice of a change of ownership; however, the

Defendant, despite Feltrinelli’s presenting herself as the owner of Big O,

provided no notice regarding such a change.3 Given the express terms of


3
 It is apparent that a change in ownership in Big O never occurred, and that Feltrinelli was only a
manager. After discovering the insufficient funds, GLC dealt with the Defendant in its attempt
to recover the monies owed. Further, the Defendant, not Feltrinelli, gave the GLC permission to
enter Big O’s premises and remove the lottery equipment. Furthermore, during the Superior
Court proceedings, the Defendant neither claimed to have sold Big O, nor did he claim that he
did not own Big O. (Pl.’s Br. in opposition to Def.’s Mot. Summ. J., Doc. 12).
                                                21
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 22 of 25




the Agreement, the Defendant should have been aware that his fiduciary

duty under the Agreement was continuing, and that no termination

occurred at any time. The Defendant’s failure to remember the terms of

the Agreement does not emancipate him from his contracted fiduciary

duties. Jaycee Atlanta Development, LLC v. Providence Bank, 330 Ga.

App. 322, 328 (2014) (one who signs a contract is presumed to know its

contents); Fore v. Parnell-Martin Cos., 192 Ga. App. 851, 852 (1989) (“It

is the duty of contracting parties to inform themselves with reference to

the subject matter about which they desire to contract; if they fail to do

so[,] and a mistake is made owing to their own ignorance or failure to

inform themselves, then any injury results from their own conduct.”

(internal citations omitted)).

      Also, it is extremely important to note that the events upon which

the Defendant relies regarding his belief that the Agreement, and, thus,
                                        22
Case 18-01008-whd       Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48           Desc Main
                                 Document     Page 23 of 25




his fiduciary duty, was possibly terminated, occurred two years after the

Defendant’s decision to remove himself from the business.4 Therefore,

the Defendant removed himself from the business long before the

occurrence of any possible intervening factors. Further, the Defendant,

signing as the owner of Big O, entered into an addendum to the Agreement

in the same year he removed himself from the business. It is difficult to

believe that the Defendant, having recently participated in contractual

business pertaining to the Agreement, was not aware of his existing

fiduciary duty when he made the decision to remove himself from the

business.

       Ultimately, the Court finds that the Defendant’s conscious decision

to withdraw from the business, despite his continuing fiduciary duty,


4
 The Defendant chose to remove himself from the business in 1996, sometime after executing an
addendum to the Agreement that same year. Feltrinelli’s application to become a lottery retailer
and the subsequent contract, which was terminated for non-use, occurred in 1998.
                                              23
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 24 of 25




constitutes a gross deviation from the standard of conduct expected in his

fiduciary role. The Court, try as it might, cannot see the Defendant’s

actions as anything other than a complete abandonment of his fiduciary

duty. To hold otherwise would essentially allow a fiduciary to “walk

away” or “wash his hands” of an existing duty, remove himself from the

situation to the extent that he no longer has knowledge of any

circumstances involving his duty, and, as a result, no longer be subject to

that fiduciary duty. To consciously disregard a duty in such a way is to

ignore a substantial risk that a breach of such duty may occur. The Court

does not believe it is an exaggeration to find that willful ignorance of

one’s fiduciary duty through abandonment is a gross deviation from the

expected standard of conduct.

                                  Conclusion

      Based on the foregoing, the Plaintiff’s Motion for Summary
                                        24
Case 18-01008-whd   Doc 19    Filed 04/15/19 Entered 04/15/19 14:23:48   Desc Main
                             Document     Page 25 of 25




Judgment is hereby GRANTED, and, consequently, the Defendant’s

Motion for Summary Judgment is DENIED.

        The Clerk is DIRECTED to serve this Order on all parties,

respective counsel, and the Chapter 7 trustee assigned to the Debtor’s

case.

                             END OF DOCUMENT




                                        25
